Citation Nr: 1721464	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-01 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a compensable disability rating for right elbow epicondylitis.  

3.  Entitlement to a disability rating in excess of 10 percent for residuals of a right ankle strain.

4.  Entitlement to a disability rating in excess of 10 percent for residuals of a left ankle strain.

5.  Entitlement to a disability rating in excess of 20 percent for recurrent muscle strain of the lumbar spine.  

6.  Entitlement to a disability rating in excess of 20 percent for residuals of a cervical spine injury.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1979 to August 1992.

These matters come before the Board of Veterans' Appeals (Board) from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of the case has since been transferred to the RO in North Little Rock, Arkansas.

Specifically, the April 2009 rating decision denied the Veteran's service connection claim; continued the previously assigned noncompensable rating for right elbow epicondylitis and 10 percent rating for recurrent muscle strain of the lumbar spine; and assigned the following disability ratings: 10 percent for right ankle strain, effective November 7, 2008; 10 percent for right ankle strain, effective November 7, 2008; and 20 percent for residuals of a cervical spine injury, effective November 7, 2008.

In a subsequent December 2015 rating decision, the Veteran was awarded a 20 percent disability rating for recurrent muscle strain of the lumbar spine, effective November 7, 2008.  As this rating is less than the maximum benefit available, and the Veteran has not indicated satisfaction with the rating assigned, this appeal remain pending at this time.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Further, these claims were remanded by the Board in February 2015 to allow for additional development, which has since been completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In December 2012, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently seeking entitlement to those issues as set forth on the title page.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of these claims.

To that end, VA has a duty to assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. 
§ 3.159(c) (2016).  Such a duty mandates that when VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

With regard to the Veteran's bilateral hearing loss claim, the Veteran most recently underwent VA audiological examination in October 2015.  However, the examiner reported that she was unable to access the Veteran's VBMS file at that time, such that it was not possible to offer an etiological opinion without resorting to mere speculation.  As such, select documents were sent to the examiner and addendum opinions were obtained in November 2015.  In the first addendum report, the examiner noted that no in-service audiograms had been included in the documents submitted for review.  As such, the examiner was again precluded from offering a nexus opinion without resorting to mere speculation.  In the second addendum report, the examiner noted that she received an email with several audiograms from VBMS and she received several audiograms from service but there was no separation audiogram.  She concluded that without the separation audiogram she was unable to determine if the Veteran's hearing loss was related to service without resorting to speculation. 

The Board finds that these opinions are inadequate for the purpose of evaluating the Veteran's claim, such that an addendum opinion is warranted at this time.  In providing an addendum, the examiner must be provided access to the Veteran's complete VBMS file, or with a complete copy of all documents pertaining to the Veteran's bilateral hearing loss claim, to specifically include the separation examination from service.  

Further, the Veteran most recently underwent VA back, neck, ankle, and elbow examinations in October 2015.  Since that time, the United States Court of Appeals for Veterans Claims (Court) has held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA musculoskeletal examination is adequate.  As the October 2015 examinations do not fully comply with the requirements of Correia and 38 C.F.R. § 4.59, new examinations are required with regard to these claims. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a VA addendum opinion regarding the etiology of the Veteran's claimed bilateral hearing loss.  The claims file, including service treatment records (to include the examination at service separation), must be sent to the examiner for review.  The examiner must be provided full access to the Veteran's Virtual VA and VBMS files.  

In particular, the audiologist should offer an opinion as to the following:

a.  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral hearing loss began in service, was caused by service, or is otherwise related to service, to include conceded in-service noise exposure? 
   
b.  Whether the Veteran's bilateral hearing loss is caused or aggravated by the Veteran's service-connected tinnitus?  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

2.  Schedule the Veteran for a new VA back, neck, ankle, and elbow examinations to assess the current severity of his service-connected disabilities.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished. 

All ranges of motion involving the Veteran's back, neck, ankle, and elbow disabilities should be tested, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's disabilities, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, the examiner must test and record the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's back, neck, ankle, and elbow disabilities could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner should also report the total duration of incapacitating episodes during the past 12 months as due to each disability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  Readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case to the Veteran and his representative and provide an appropriate period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




